Winkler, J.
The assistant attorney-general, on behalf of the appellee, moves the court to dismiss the appeal *100herein, because of an insufficient recognizance. The offence charged against the appellee is wilfully .disturbing a congregation assembled for religious worship, and con'diicting themselves in a lawful manner, by loud and vociferous talking. The offence set out in the recognizance is, “ disturbing a congregation assembled for religious'worship.” The material defect in the recognizance is in not characterizing the disturbance as having been wilfully done. Penal Code, art. 180; Acts 1873, p. 43.
Because the recognizance does not describe the offence as defined by law, or any offence known to the law, the motion of the assistant attorney-general must prevail, and the appeal herein be dismissed. Stancel v. The State, 6 Texas Ct. App. 461. And it is so ordered.

Appeal dismissed.